Citation Nr: 1411130	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1989 and September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for headaches and assigned an initial 10 percent rating, effective August 27, 2010.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an initial rating claim when such claim is raised by the record.  In her November 2013 substantive appeal, the Veteran stated that she was unable to work due to her headaches.  Therefore, as the issue of entitlement to a TDIU has been raised by the Veteran, such issue is properly before the Board and is included on the title page of this decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

A review of the record reveals that the Veteran was most recently afforded a VA examination addressing her headaches in March 2011.  At such time, the examiner noted that the Veteran's headaches occurred two to three times per month and lasted one to two days.  The examiner also noted that most attacks were prostrating.  

Thereafter, in the December 2011 notice of disagreement, the Veteran's representative argued that the Veteran experienced headaches 3-4 times a week.  It was also noted that she was taking high doses of medication twice a day for treatment.  The Veteran, reportedly, could not enjoy any kind of activity due to the prostrating attacks.  A letter from the Veteran's private physician, Dr. R.F.C., was submitted in conjunction with the December 2011 notice of disagreement.  In his letter, Dr. R.F.C. reported that he has seen the Veteran twice due to severe headaches.  The Veteran reportedly stated that the headaches started shortly after her return from Saudi Arabia in 1991, and, at that time, they only came every month or so and were not terribly severe.  He noted that they have gotten progressively worse and lasted much longer.  He also stated that the Veteran's headaches are said to frequently last as much as a week or two.

Most recently, in her November 2013 substantive appeal, the Veteran asserted that she informed the March 2011 VA examiner that she was experiencing headaches 2-3 times a week, not a month.  She stated that she experiences extreme migraine headaches 2-3 times a week, with each lasting a day or more.  She reported that she tried working, but the amount of time she had to call in sick did not allow her to keep a job.  The Veteran also stated that she visited the doctor several times a year for her headaches, and that sometimes her head hurt so much she needed to go to the emergency room.  In conjunction with her November 2013 substantive appeal, the Veteran submitted a letter from her private physician, Dr. J.H.B.  Dr. J.H.B. reported that the Veteran experienced headaches approximately twice per week, or 8 times per month total.  He also reported that she would continue to be followed at his clinic for treatment for her migraines.
Based on the foregoing evidence suggesting a possible increase in the severity of her headaches, the Board concludes that a remand is necessary in order to afford the Veteran a new VA examination to evaluate the current nature and severity of such disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board further finds that a remand is necessary in order to obtain outstanding records.  The record reflects treatment from Drs. R.F.C. and J.H.B. at the General Leonard Wood Army Community Hospital.  While a May 2013 letter requested that the Veteran provided authorization forms so as to allow VA to obtain private treatment records, she did not respond.  However, as her appeal is being remanded, the agency of original jurisdiction (AOJ) should again request that the Veteran identify any VA or non-VA healthcare provider who has treated her for headaches, to include the General Leonard Wood Army Community Hospital, and, thereafter, all outstanding records should be obtained for consideration in her appeal.   

As indicated previously, the Board finds that the issue of entitlement to a TDIU has been raised as the Veteran has asserted that her headaches have not allowed her to keep a job.  Therefore, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Additionally, the AOJ should request that the Veteran identify any VA or non-VA healthcare provider who has treated her for her service-connected disabilities, which include her aforementioned headaches and tinnitus.  Furthermore, an opinion regarding whether her service-connected disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provided the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate her TDIU claim.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be requested to identify any VA or non-VA healthcare provider, to specifically include the General Leonard Wood Army Community Hospital, who has treated her for her service-connected disabilities, to include headaches.  After securing any necessary authorization from her, obtain all identified treatment records. All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of her service-connected headaches.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner is requested to identify the nature and severity of all symptoms associated with the Veteran's service-connected headaches.  The examiner should indicate the frequency and severity of the headache attacks and reconcile his or her findings with the private treatment evidence of record.  The examiner should also address the impact such disability has on the Veteran's employability. 

All opinions expressed must be accompanied by supporting rationale. 

4.  After completing the above development, the claims file should be forwarded to an appropriate medical professional to offer an opinion regarding whether the Veteran's service-connected disabilities render her unemployable.  The Veteran's claims file and a copy of this remand must be made available for review.  The need for an additional examination of the Veteran is left to the discretion of the medical professional selected to write the opinion.

Following a review of the claims file, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities of headaches and tinnitus, either singularly or jointly, rendered her unable to secure or follow a substantially gainful occupation, taking into consideration her level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.

In offering an opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be adjudicated based on the entirety of the evidence.  If the claims are denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

